Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
By Examiner’s amendment, Claims 1, 4, 9, 10, and 12 are amended.
In the amendment dated 05/23/2022, the following occurred: Claims 1, 2, 4-6, 9, 10, 12 and 13 are amended. 
In the amendment dated 09/01/2021, the following occurred: Claims 1, 2 and 4-16 are amended. Claims 3 and 17 are canceled. 
Claims 1-2, 4-16 are allowed. 

This corrected notice of allowance is issued to acknowledge the claims to foreign priority and the receipt of the certified copy on form PTOL-37. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Application is amended as follows:

1. (Currently Amended) A system for controlling operations of a plurality of dental instruments, comprising: 
a processor connected to the plurality of dental instruments, the plurality of dental instruments being controlled based on one or more control parameters; 
one or more display devices connected to the processor and configured to display information related to a dental treatment; and 
one or more input devices operatively connected to said processor and configured to facilitate user-software interactions with the system; wherein said processor is configured to: 
[[*]] facilitate a first user-software interaction for selecting a dental treatment of a plurality of dental treatments via the one or more input devices, each said dental treatment of said plurality of dental treatments comprising a plurality of sequential steps for controlling operations of the system, and a plurality of pre-programmed alternative sequence of steps; 
[[*]] control one of the one or more display devices to show information relevant for performing a first step of said plurality of sequential steps of said dental treatment, when said dental treatment is selected by a user via the first user-software interaction; 
[[*]] automatedly control operations of a first dental instrument in accordance with control parameters associated with the first step in said dental treatment; 
[[*]] in response to having received a signal indicating that said first step has been completed, control one of the one or more display devices to show information relevant to performance of a predetermined second step of said plurality of sequential steps of said dental treatment; 
wherein said processor is further configured to for a predetermined step, being said predetermined second step or a step subsequent to said predetermined second step, 
[[*]] facilitate a second user-software interaction for selecting a pre-programed alternative sequence of steps of the plurality of pre-programmed alternative sequence of steps of the dental treatment, and 
[[*]] automatedly control operations of a second dental instrument of the plurality of dental instruments in accordance with control parameters associated with a step of the pre-programmed alternative sequence of steps; 
[[*]] in response to having received a signal indicating that the dental treatment has been completed, generate a data log specifying at least the dental treatment and the pre-programmed alternative sequence of steps.  

2. (Previously Presented) A system according to claim 1, wherein said alternative sequence of steps comprises a plurality of steps, and wherein said processor is further configured to, in response to having received a signal indicating that said user has completed said step of said alternative sequence of steps, control one of the one or more display devices to show information relevant to a performance of another step of said pre-programmed alternative sequence of steps.  

3. (Canceled)  

4. (Currently Amended) A system according to claim 1, wherein said second step of said plurality of sequential steps of said dental treatment involves the use of a third dental instrument which is different than the first and second dental instruments, and said processor is configured to 
[[*]] set predetermined values of one or more control parameters for said third dental instrument in accordance with said pre-programmed alternative sequence of steps.  

5. (Previously Presented) A system according to claim 1, wherein one of said plurality of pre- programmed alternative sequences of steps is a default sequence of steps, and wherein said one or more input devices has a first button that when it is activated signals to the processor that the present step has been completed, and wherein the first button is furthermore used to select said default sequence of steps.  

6. (Previously Presented) A system according to claim 1, wherein the processor is configured to prompt the user to make a clinical decision, and wherein said clinical decision is used in the selection of said pre-programmed alternative sequence of steps.  

7. (Previously Presented) A system according to claim 1, wherein one or more of the plurality of dental treatments has at least one sequential step where there are no alternative sequences of steps selectable.  

8. (Previously Presented) A system according to claim 1, wherein the processor is connectable to a data store and configured to store the data log on the data store.  

9. (Currently Amended) A method for providing a dental treatment, comprising: 
[[*]]facilitating a first user-software interaction for selecting a dental treatment of a plurality of dental treatments via an input device, each said dental treatment of said plurality of dental treatment comprising a plurality of sequential steps and a plurality of pre-programmed alternative sequence of steps; 
[[*]]controlling one of one or more display devices to show information relevant for performing a first step of said plurality of sequential steps of said dental treatment, when said dental treatment is selected by a user via the first user-software interaction; 
[[*]]automatedly controlling operation of a first dental instrument in accordance with control parameters associated with the first step in said dental treatment; 
[[*]]in response to having received a signal indicating that said first step has been completed, controlling one of the one or more display devices to show information relevant to performance of a predetermined second step of said plurality of sequential steps of said dental treatment;
wherein for a predetermined step, being said predetermined second step or a step subsequent to said predetermined second step, the method further comprises: 
[[*]]facilitating a second user-software interaction for selecting a pre-programmed alternative sequence of steps of a plurality of pre-programmed alternative sequence ofAmendment dated: May 23, 2022 Reply to Final Office Action dated January 5, 2022steps of the dental treatment;
[[*]]automatedly controlling operations of a second dental instrument of the plurality of dental instruments in accordance with control parameters associated with a step of the pre- programmed alternative sequence of steps; and 
[[*]]in response to having received a signal indicating that the dental treatment has been completed, generating a data log specifying at least the dental treatment and the pre-programmed alternative sequence of steps.  

10. (Currently Amended) A method according to claim 9, wherein said alternative sequences of steps comprises a plurality of steps, and wherein after the first step has been completed, the method further comprises:  
[[*]]controlling one of the one or more display devices to show information relevant for performing a second step of said pre-programmed alternative sequence of steps.  

11. (Previously Presented) A method according to claims 9, wherein operations of the first dental instrument are automatedly controlled by setting at least one of said control parameters to a value required for performing said first step of said plurality of sequential steps of said dental treatment.  

12. (Currently Amended) A method according to claim 11 , wherein said second step of said plurality of sequential steps of said dental treatment involves the use of a third dental instrument, wherein said method further comprises: 
[[*]]setting values of one or more control parameters for said third dental instrument in accordance with said pre-programmed alternative sequence of steps.  

13. (Previously Presented) A method according to claim 9, wherein one of said plurality of pre- programmed alternative sequences of steps is a default sequence of steps, and wherein said one or more input devices has a first button that when it is activated signals that the present step has been completed, and wherein the first button is furthermore used to select said default sequence of steps.  

14. (Previously Presented) A method according to claim 9, further comprising prompting the user prompted to make a clinical decision, and wherein said clinical decision is used in the selection of said alternative sequence of steps.  

15. (Previously Presented) A method according to claim 9, wherein the method further comprises storing said data log on a data store.  

16. (Previously Presented) A computer program product comprising a memory and programming instructions that are configured to cause a processor to perform the method according to claim 9.  

17. (Canceled)



Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance: The cited prior art of record fails to expressly teach or suggest, either alone or in combination, the features found within the independent claim.  In particular, the cited prior art of record fails to expressly teach or suggest the combination of: facilitate a second user-software interaction for selecting a pre-programed alternative sequence of steps of the plurality of pre-programmed alternative sequence of steps of the dental treatment and automatedly control operations of a second dental instrument of the plurality of dental instruments in accordance with control parameters associated with a step of the pre-programmed alternative sequence of steps; in response to having received a signal indicating that the dental treatment has been completed, generate a data log specifying at least the dental treatment and the pre-programmed alternative sequence of steps.
The claimed invention is also subject matter eligible because the recitation of controlling operations of dental instruments in accordance with control parameters and thus providing a practical application. 

The most remarkable prior art of record is as follows:
Sorensen et al. (International Publication No. WO 2004/080324) which discloses automation of a dental environment. 
Ciriello et al. (U.S. Pre-Grant Publication No. 2019/0038367) which discloses automated dental treatment system. 
Di Battista et al. (U.S. Pre-Grant Publication No. 2016/0210424) which discloses computer implemented system and method for assembling a medical treatment plan.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kamer at al. (U.S. Pre-Grant Publication No. 2018/0271661) which discloses method for manufacturing an auxiliary device suitable for the manufacture of a patient customized implant.
Lipner et al. (U.S. Patent No. 7085607 B2) which discloses control system display for monitoring a complex process. 
Blake et al. (U.S. Patent No. 10925511 B2) which discloses system and method for cardiac ablation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using aUSPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIZA TONY KANAAN/Examiner, Art Unit 3626           

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626